Case 1:20-cv-00320-JMS-DML Document 81 Filed 01/04/21 Page 1 of 3 PageID #: 366




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  GABRIELA NIEVES,

                 Plaintiff,
  v.
                                                      Case No: 1:20-cv-00320-JMS-DML
  CARMEL CLAY SCHOOLS,

                 Defendant.


   PARTIES’ JOINT SUBMISSION FOLLOWING DECEMBER 4, 2020 DISCOVERY
                             CONFERENCE

        Plaintiff, Gabriela Nieves (“Plaintiff”), and Defendant, Carmel Clay School Corporation

 (“Defendant”), by their respective counsel and pursuant to the Court’s December 4, 2020 Order

 (Dkt. 80), submit this Joint Report to the Court following the Discovery Conference which took

 place on December 4, 2020 at 10:00 a.m. before Magistrate Judge Debra McVicker Lynch:

        1.      The parties presented two issues before the Court at the Discovery Conference on

 December 4, 2020. (See Parties’ Joint Submission in Advance of Discovery Conference, Dkt. 79.)

        2.      With the guidance from the Court from the Discovery Conference, the parties report

 that the two issues presented have been resolved to the satisfaction of both parties.

        3.      No further action is needed from the Court on the two issues formally presented.

 The parties are still discussing the privilege matters and argument informally presented before the

 Court on December 4, 2020 and will advise if an additional Discovery Conference is needed in the

 future on this issue. This matter was not part of the Parties’ Joint Submission in Advance of

 Discovery Conference and the parties continue to seek a resolution on this matter.




                                                  1
Case 1:20-cv-00320-JMS-DML Document 81 Filed 01/04/21 Page 2 of 3 PageID #: 367




       WHEREFORE, the parties, by the undersigned counsel, respectfully submit this Joint

 Submission following the Discovery Conference that took place on December 4, 2020 at 10:00

 a.m. before Magistrate Judge Debra McVicker Lynch.


                                          Respectfully submitted,

                                          /s/ Jonathan Little*
                                          Jonathan Little
                                          Jessica Wegg
                                          Gaby Olshemski
                                          SAEED & LITTLE, LLP
                                          #189 – 133 West Market Street
                                          Indianapolis, IN 46204
                                          (317) 721-9214
                                          jon@sllawfirm.com
                                          jessica@sllawfirm.com
                                          gaby@sllawfirm.com

                                          *Signature affixed with email permission

                                          /s/ Jessica Williams Schnelker
                                          Liberty L. Roberts
                                          Jessica Williams Schnelker
                                          CHURCH CHURCH HITTLE + ANTRIM
                                          Two North Ninth Street
                                          Noblesville, IN 46060
                                          T: (317) 773-2190
                                          F: (317) 773-5320
                                          LRoberts@cchalaw.com
                                          JSchnelker@cchalaw.com




                                             2
Case 1:20-cv-00320-JMS-DML Document 81 Filed 01/04/21 Page 3 of 3 PageID #: 368




                                 CERTIFICATE OF SERVICE
        I hereby certify that on this 4th day of January, 2021, a true and exact copy of the foregoing

 was sent electronically to the following counsel of record:

  Jonathan Little
  Jessica Wegg
  Gaby Olshemski
  SAEED & LITTLE, LLP
  #189 – 133 W. Market St.
  Indianapolis, IN 46204
  T: 317-721-9214
  Email: jon@sllawfirm.com
  Email: jessica@sllawfirm.com
  Email: gaby@sllawfirm.com

  Attorneys for Plaintiff



                                               Jessica Williams Schnelker

 Liberty L. Roberts
 Jessica Williams Schnelker
 CHURCH CHURCH HITTLE + ANTRIM
 Two North Ninth Street
 Noblesville, IN 46060
 T: (317)773-2190 / F: (317)773-5320
 LRoberts@cchalaw.com
 JSchnelker@cchalaw.com




                                                  3
